Dismissed and Memorandum Opinion filed February 4, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00228-CV

                       ROBERTO GUERRA, Appellant

                                         V.
                         MELINDA QUIROZ, Appellee

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-75924

                          MEMORANDUM OPINION

      Appellant filed a notice of appeal on March 14, 2019, from two orders.
Because we lack jurisdiction over an appeal from either order, we dismiss.

      The first order denied appellant’s plea to the jurisdiction. The Texas Civil
Practice and Remedies Code allows an appeal from an interlocutory order that
grants or denies a plea to the jurisdiction by a governmental unit. Tex. Civ. Prac. &
Rem. Code § 51.04(a)(8). The record reflects the underlying suit involves only
private parties.
      The second order denied appellant’s motion to dismiss under Texas Rule of
Civil Procedure 91a. Rule 91a allows a party to move to dismiss a claim on the
ground that the claim has no basis in law or in fact. See Wooley v. Schaffer, 447
S.W.3d 71, 74 (Tex. App.—Houston [14th Dist.] 2014, pet. denied) (citing Tex. R.
Civ. P. 91a.1). An order denying a motion to dismiss is an interlocutory order.
Appellate courts have jurisdiction to consider immediate appeals of interlocutory
orders only if a statute explicitly provides appellate jurisdiction. Stary v. DeBord,
967 S.W.2d 352, 352-53 (Tex. 1998); ReadyOne Indus., Inc. v. Guillen-Chavez,
394 S.W.3d 724, 726 (Tex. App.—El Paso 2012, no pet.) (citing Tex. Civ. Prac. &
Rem. Code Ann. §§ 51.012, 51.014). Because there is no specific statutory
authorization, an interlocutory appeal is not permitted in this situation. See In re
Essex Ins. Co., 450 S.W.3d 524, 528 (Tex. 2014) (granting mandamus relief after
finding relator had no adequate remedy by appeal to challenge the denial of a
motion to dismiss); S. Cent. Houston Action v. Stewart, 14-15-00088-CV, 2015
WL 1508699, at *1 (Tex. App.—Houston [14th Dist.] Mar. 31, 2015, no pet.)
(mem. op.) (holding that appellate court has no appellate jurisdiction over the
denial of a motion to dismiss under Rule 91a); see also City of Austin v. Liberty
Mut. Ins., 431 S.W.3d 817, 822 (Tex. App.—Austin 2014, no pet.) (stating that
because the City’s Rule 91a motion challenged the trial court’s subject-matter
jurisdiction, section 51.014(a)(8) granted the right to an interlocutory appeal of the
trial court's denial of the motion).

      On December 31, 2019, notification was transmitted to the parties of this
court’s intention to dismiss the appeal for want of jurisdiction unless on or before
January 10, 2020, appellant filed a response demonstrating grounds for continuing
the appeal. See Tex. R. App. P. 42.3(a). Appellant filed no response.



                                          2
      The appeal is ordered dismissed.



                                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         3